Title: To Thomas Jefferson from Benjamin Rush, 4 January 1797
From: Rush, Benjamin
To: Jefferson, Thomas


                    
                        My Dear Friend
                        Philada: Jany: 4th. 1797.
                    
                    I enclose you a humble tribute to the memory of our great republican and philosophical friend Mr. Rittenhouse. It is a feeble expression of respect for his Character compared with yours, in your defence of the genius of the Americans. Few such men have ever lived, or died in any Country.
                    Accept of my Congratulations upon your election to the Vice President’s Chair of the United States, and upon your escape of the Office of President. In the present situation of our Country it would have been impossible for you to have preserved the Credit of republican principles, or your own character for integrity, had you succeeded to the New York Administration of our government. The Seeds of British Systems in every thing, have at last ripened. What a harvest of political evils is before us!
                    It has given me great pleasure to hear of Mr. Adams’s speaking with pleasure of the prospect of administring the government in a connection with you. He does you justice upon all occasions, And it is currently said, views the Attempt which originated in New York to prefer Mr. Pinckney to him, in its proper light.
                    
                    The philosophical Society purpose to place you in the Chair vacated by the death of Mr. Rittenhouse. This will be done, in Consequence of your declaration in your letter to Mr. Madison that you will not refuse the Office of Vice President of the U States if elected to it. We shall expect you to preside in our Winter Meetings. From Dr. Sir your sincere Old friend
                    
                        Benjn Rush
                    
                